1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry L. JONES, Plaintiff-Appellant,v.Warren BLACK;  Michael Lefevers;  Barbara L. Kreisberg;Liberty Medical Center, Incorporated,Defendants-Appellees.
No. 92-2354.
United States Court of Appeals,Fourth Circuit.
Argued:  June 8, 1993.Decided:  August 9, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-89-3381)
David P. Durbin, Jordan, Coyne, Savits & Lopata, Washington, D.C., for Appellant.
Jeanne Marie Phelan, Whiteford, Taylor & Preston, Baltimore, Maryland, for Appellees Liberty Medical Center, Kreisberg, and Black; Carl Reuel Gold, Towson, Maryland, for Appellee LeFevers.
D.Md.
AFFIRMED.
Before WILKINSON, Circuit Judge, SPROUSE, Senior Circuit Judge, and G. Ross ANDERSON, Jr., United States District Judge for the District of South Carolina, sitting by designation.
PER CURIAM:

OPINION

1
Barry L. Jones brought this lawsuit against his employer and three fellow employees alleging various violations of 42 U.S.C. Sec. 1981, 42 U.S.C. Sec. 1985, and Title VII of the 1964 Civil Rights Act as amended, 42 U.S.C. Secs. 2000e et seq.  Our review of the record, the arguments of counsel, and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Liberty Medical Center, et al., C/A No. 89CV-3381 (D. Md. October 7, 1992).

AFFIRMED